DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-9, 12-13 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-11 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 10 and 14, the limitations “each of the one ends of the first heat pipes is flattened in the second direction so that a greater number of said one ends of the first heat pipes can be disposed and arranged in the second direction” and “each of the one ends of the second heat pipes is flattened in the third direction so that a greater number of said one ends of the second heat pipes can be disposed and arranged in the third direction” is indefinite, in context, since it cannot be discerned how the heat pipes are flattened in a direction and how that flattening process allows for a greater number of heat pipes to be arranged along the heat generating component. For Examination purposes and in accordance with the specification and drawings, the aforementioned limitations will be interpreted as being the heat pipes are flattened anywhere along the pipe to any degree or relative to any reference point.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al.  (US PG Pub. 20130141869) in view of Refai-Ahmed (US PG Pub. 20100157522) and in further view of Aoki (Translation of Japanese Patent Document JP 20100153443), hereinafter referred to as Lin, Refai-Ahmed and Aoki, respectively.
Regarding Claim 1, Lin discloses a cooling device (shown in figure 9), comprising: 
a heat-radiating fin group (24) having a plurality of heat-radiating fins (shown in figure 9) that are arranged parallel to each other in a first direction (shown in figure 9, wherein the first direction is parallel to the extension of the fin surfaces and perpendicular to the direction F1); 
one or more of first heat pipes (28, see Translation of TW201325407A Pg. 6), one end of each first heat pipe being configured to be thermally connected to a first heat-generating element (23), another end of each first heat pipe being thermally connected to the heat-radiating fin group (24, shown in figure 9); and 
said another end of each of the first heat pipes is connected to the heat-radiating fin group (shown in figure 9) and has a bending part in the connected another end so that respective connected another ends of said one or more of first heat pipes are disposed on a plane parallel to the first direction (shown in figure 9) and have portions parallel to the first direction (shown in figure 9, being portions of the heat pipes that extend parallel to the fins in a width or longitudinal direction). Although Lin discloses a heat pipe attached to a fin group, Lin fails to disclose a heat pipe is inserted into the fin group and has a bending part in the inserted another end so that respective inserted another ends of said one or more of first heat pipes are disposed on a plane parallel to the first direction and defined in the heat-radiating fin group.
Refai-Ahmed, also drawn to a heat pipe cooling system, teaches a heat pipe (210, shown in figure 5) is inserted into the fin group (120) and has a part in the inserted another end so that respective inserted another ends of said one or more of first heat pipes are disposed on a plane parallel to a first direction (shown in figure 5, wherein the heat pipe extends in multiple directions that are perpendicular to one another) and defined in the heat-radiating fin group (“The upper heat fin array 120 includes a slanted front portion 313 that is designed to provide a slightly lower drag for intake air to pass there through. In order to accommodate the elbow portions 300 and 305 of the heat spreaders 130 and 135, cut outs 315 and 320 may be provided in the upper heat fin array 120 that are sized appropriately to accommodate the sizes of the elbow portions 300 and 305. A similar cut out portion that is not visible but formed in the under surface underside 325 of the upper fin array 120 may be provided in order to accommodate the heat spreader 210 that extends across the upper surface of the spreader plate 125”, ¶ [30]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat pipe of Lin being inserted into the fin group and having a bending part in the inserted another end so that respective inserted another ends of said one or more of first heat pipes are disposed on a plane parallel to the first direction and defined in the heat-radiating fin group, as taught by Refai-Ahmed, the motivation being to limit the overall height of the heat sink thereby minimizing the envelope or creating additional heat dissipation by increasing the contact area between the heat pipe and the fin assembly.         
Although Lin discloses one or more of first heat pipes (28), one end of each first heat pipe being configured to be thermally connected to a first heat-generating element (23), another end of each first heat pipe being thermally connected to the heat-radiating fin group (24, shown in figure 9) and said another end of each of the first heat pipes is connected to the heat-radiating fin group (shown in figure 9) and has a bending part in the connected another end so that respective connected another ends of said one or more of first heat pipes are disposed on a plane parallel to the first direction (shown in figure 9) and have portions parallel to the first direction (shown in figure 9), Lin fails to disclose one or more of second heat pipes, one end of each second heat pipe being configured to be thermally connected to a second heat-generating element, another end of each second heat pipe being thermally connected to the heat-radiating fin group.
Aoki, also drawn to a heat exchanger having fins and an inserted heat pipe, teaches one or more of second heat pipes (shown in figures 5 and 7, wherein multiple heat pipe circuits are inserted within the fin group), one end of each second heat pipe being configured to be thermally connected to a second heat-generating element (204 and 214), wherein the entirety of the heat pipe is thermally connected to the heat source), another end of each second heat pipe being thermally connected to the heat-radiating fin group (shown in figures 5 and 7, wherein the entirety of the heat pipe is thermally connected to the heat-radiating fin group).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Lin with one or more of second heat pipes, one end of each second heat pipe being configured to be thermally connected to a second heat-generating element, another end of each second heat pipe being thermally connected to the heat-radiating fin group, as taught by Aoki, the motivation being to provide cooling to multiple heat generating components in a single space, thereby minimizing degradation or failure of system components with minimal addition of required space within the device.
A modified Lin further teaches said another end of each of the second heat pipes is inserted to the heat-radiating fin group (see rejection above, wherein Refai-Ahmed teaches it is old and well known for the end of a heat pipe to be inserted within a fin group),
a bending part in the inserted another end so that respective inserted another ends of said one or more of second heat pipes (Aoki teaches that it is old and well known for heat exchange systems to have multiple heat pipes that are attached to different heat generating sources) are disposed on said plane parallel to the first direction (see rejection above, wherein Lin discloses the bending part and another end of the heat pipes being connected with the heat-radiating fin group on said plane parallel to the first direction and Refai-Ahmed teaches it is old and well known for the end of a heat pipe to be inserted within a fin group) and defined in the heat-radiating fin group (see rejection above, wherein Refai-Ahmed teaches it is old and well known for the end of a heat pipe to be defined by a fin group) and have portions parallel to the first direction (previously disclosed by Lin, wherein the heat pipe configuration of Lin is applicable to the first and second heat pipe groups). 
Regarding Claim 2, a modified Lin further teaches a direction of said insertion (insertion of a heat pipe within a fin is previously disclosed by Refai-Ahmed as being old and well known) of said another ends of said one or more of first heat pipes and said another ends of said one or more of second heat pipes is angled with respect to the first direction in a plan view (shown in figure 9 of Lin, wherein the heat pipes comprise an angled portion when compared to the extension direction of the fins).
Regarding Claim 3, a modified Lin further teaches a direction of said insertion (insertion of a heat pipe within a fin is previously disclosed by Refai-Ahmed as being old and well known) of said another ends of said one or more of first heat pipes and said another ends of said one or more of second heat pipes (second heat pipes is previously disclosed by Aoki as being old and well known) is right-angled with respect to the first direction in a plan view (shown in figure 9 of Lin, wherein the heat pipe extends at a right angle from where the fin first connects with the fin to where the heat pipe terminates).
Regarding Claim 4, a modified Lin further teaches said one or more of first heat pipes are provided in a plurality (shown in figure 9 of Lin), and said one or more of second heat pipes (second heat pipes is previously disclosed by Aoki as being old and well known) are provided in a plurality (a modified Lin having second heat pipes being stacked on a fin group as taught by Aoki utilizes the heat pipe configuration of Lin, as shown in figure 9), and wherein the plurality of first heat pipes and the plurality of the second heat pipes are respectively in parallel to one another (shown in figure 9 of Lin, wherein a modified Lin comprises the heat pipe configuration of figure 9 with stacked elements (fin/heat pipe) as taught by Aoki).

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al.  (US PG Pub. 20130141869) in view of Aoki (Translation of Japanese Patent Document JP 20100153443), hereinafter referred to as Lin and Aoki, respectively.
Regarding Claim 10, as best understood, Lin discloses a cooling device (shown in figure 9), comprising: 
a heat-radiating fin group (24) having a plurality of heat-radiating fins (shown in figure 9) that are arranged parallel to each other in a first direction (shown in figure 9, wherein the first direction is parallel to the extension of the fin surfaces and perpendicular to the direction F1); 
a plurality of first heat pipes (28), one end of each first heat pipe being configured to be thermally connected to a first heat-generating element (23), another end of each first heat pipe being thermally connected to the heat-radiating fin group (24, shown in figure 9); and 
said one ends of the first heat pipes (28) are bundled together and arranged side-by- side in a second direction (shown in figure 9, wherein the heat pipes (28) are situated side by side), which differs from as the first direction (shown in figure 9), so as to be thermally connected to the first heat-generating element (shown in figure 9), and 
each of the one ends of the first heat pipes is flattened in the second direction (shown in figure 9) so that a greater number of said one ends of the first heat pipes can be disposed and arranged in the second direction (the heat pipes of Lin are flattened, thereby meeting the aforementioned limitations).
Although Lin discloses a plurality of first heat pipes, one end of each second heat pipe being configured to be thermally connected to a first heat-generating element, another end of each second heat pipe being thermally connected to the heat-radiating fin group, a plurality of first heat pipes (28), one end of each first heat pipe being configured to be thermally connected to a first heat-generating element (23), another end of each first heat pipe being thermally connected to the heat-radiating fin group (24, shown in figure 9) and said another end of each of the first heat pipes is connected to the heat-radiating fin group (shown in figure 9) and has a bending part in the connected another end so that respective connected another ends of said one or more of first heat pipes are disposed on a plane parallel to the first direction (shown in figure 9) and have portions parallel to the first direction (shown in figure 9), Lin fails to disclose a plurality of second heat pipes, one end of each second heat pipe being configured to be thermally connected to a second heat-generating element, another end of each second heat pipe being thermally connected to the heat-radiating fin group.
Aoki, also drawn to a heat exchanger having fins and an inserted heat pipe, teaches a second heat pipe (shown in figures 5 and 7, wherein multiple heat pipe circuits are inserted within the fin group), one end of each second heat pipe being configured to be thermally connected to a second heat-generating element (204 and 214), wherein the entirety of the heat pipe is thermally connected to the heat source), another end of each second heat pipe being thermally connected to the heat-radiating fin group (shown in figures 5 and 7, wherein the entirety of the heat pipe is thermally connected to the heat-radiating fin group). It is noted that Lin discloses a plurality of heat pipe contacting a heat generating component and a fin group, wherein Aoki teaches that it is old and well known to have multiple stacked heat pipes contacting multiple heat generating components.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the heat exchanger of Lin with a second heat pipe, one end of each second heat pipe being configured to be thermally connected to a second heat-generating element, another end of each second heat pipe being thermally connected to the heat-radiating fin group, as taught by Aoki, the motivation being to provide cooling to multiple heat generating components in a single space, thereby minimizing degradation or failure of system components with minimal addition of required space within the device.
A modified Lin further teaches said one ends of the second heat pipes (Aoki teaches that it is old and well known for heat exchange systems to have multiple heat pipes that are attached to different heat generating sources) are bundled together and arranged side- by-side in a third direction, which is the same as the second direction (Aoki teaches that it is old and well known for heat exchange systems to have multiple heat pipes that are attached to different heat generating sources, wherein the side by side heat pipes is taught by Lin), so as to be thermally connected to the second heat-generating element (previously taught by Aoki), and each of the one ends of the second heat pipes is flattened in the third direction (the heat pipes of Lin are flattened, thereby meeting the aforementioned limitations) so that a greater number of said one ends of the second heat pipes can be disposed and arranged in the third direction (previously disclosed by Lin, wherein the heat pipe configuration of Lin is applicable to the first and second heat pipe groups).
Regarding Claim 11, a modified Lin further teaches each of the one ends of the first heat pipes has a flat portion to be in direct contact with the first heat-generating element (shown in figure 9), and each of the one ends of the second heat pipes (Aoki teaches that it is old and well known for heat exchange systems to have multiple heat pipes that are attached to different heat generating sources) has a flat portion to be in direct contact with the second heat-generating element (previously disclosed by Lin, wherein the heat pipe configuration of Lin is applicable to the first and second heat pipe groups).
Regarding Claim 14, a modified Lin further teaches said one or more of first heat pipes are provided in a plurality (shown in figure 9 of Lin), and said one or more of second heat pipes (Aoki teaches that it is old and well known for heat exchange systems to have multiple heat pipes that are attached to different heat generating sources) are provided in a plurality (previously disclosed by Lin, wherein the heat pipe configuration of Lin is applicable to the first and second heat pipe groups), wherein said one ends of the first heat pipes are bundled together and arranged side-by- side in a second direction (shown in figure 9 of Lin), which differs from the first direction (shown in figure 9), so as to be thermally connected to the first heat-generating element (shown in figure 9), and each of the one ends of the first heat pipes is flattened in the second direction (shown in figure 9) so that a greater number of said one ends of the first heat pipes can be disposed and arranged in the second direction (the heat pipes of Lin are flattened, thereby meeting the aforementioned limitations), and wherein said one ends of the second heat pipes (Aoki teaches that it is old and well known for heat exchange systems to have multiple heat pipes that are attached to different heat generating sources) are bundled together and arranged side- by-side in a third direction, which is the same as the first or second direction (previously disclosed by Lin, wherein the heat pipe configuration of Lin is applicable to the first and second heat pipe groups), so as to be thermally connected to the second heat-generating element (Aoki previously discloses multiple heat generating elements), and each of the one ends of the second heat pipes is flattened in the third direction (shown in figure 9 of Lin) so that a greater number of said one ends of the second heat pipes can be disposed and arranged in the third direction (previously disclosed by Lin, wherein the heat pipe configuration of Lin is applicable to the first and second heat pipe groups).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763